DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POLLACK (US 2013/0184886).
	Regarding claim 1, POLLACK discloses a method for controlling electrical charging of a group of vehicles (abstract, ¶ 0003, 0007, 0050) electrically connected to an electricity grid (114, Fig. 1) of an electricity grid operator (116, Figs. 1 and 4), wherein the respective vehicles draw power from the electricity grid for charging a vehicle based energy store for driving the respective vehicle (¶ 0050-0051: batteries of electric vehicles), one or more parameters to be observed for the charging operation for the energy store of the respective vehicles being stipulated and a user of a respective vehicle being able to use a respective user interface to alter at least some of these parameters (¶ 0135-0142: a station interface and a user interface are disclosed which allow various parameters to be altered), wherein a central control system (102, Fig. 4; ¶ 0049) is communicatable with the respective vehicles in the group (e.g., 112, Fig. 4) and with a server of the electricity grid operator (part of 116, Fig. 4), wherein 
 	the central control system responds to a received increase command by performing a power increase operation according to an increase scheme, wherein the increase command comes from the server of the electricity grid operator and stipulates an amount of power by which the power draw by the group of vehicles from the electricity grid needs to be increased (¶ 0095, 
 	in an event of the charging operation for the energy store of at least one prescribed vehicle being altered by the user by way of a change to at least one of its parameters after reception of the increase command and before or during the power increase operation (e.g., ¶ 0133, 0139-0143: the user may override current charge control management, which alters the charging operation; ¶ 0151-0159), the central control system checks whether a prescribed criterion is satisfied, the prescribed criterion being satisfied if observance of the one or more parameters of the altered charging operation does not decrease the amount of power according to the increase command (¶ 0133, 0139-0143; ¶ 0151-0159: the change to at least one of the disclosed parameters may not decrease the amount of power of the increase command); 

 	Regarding claim 2, POLLACK discloses the one or more parameters of the charging operation for the energy store of a respective vehicle that are alterable by a user comprise one or more of the following parameters: a time window in which the energy store of the respective vehicle needs to be charged; a power value with which the energy store of the respective vehicle needs to be charged, and/or a maximum power value with which the energy store of the respective vehicle is supposed to be charged at maximum; a departure time of the respective vehicle, a prescribed desired state of charge of the energy store of the respective vehicle needing to be reached at the departure time; information about pre conditioning that stipulates an amount of electric power needed by the respective vehicle before a departure time is reached; information according to which the charging of the energy store of the respective vehicle is supposed to be begun immediately when the vehicle is connected to the electricity grid and is supposed to be continued until a desired state of charge is reached; and a desired state of charge 
 	Regarding claim 3, POLLACK discloses in the event of the prescribed criterion being satisfied, it is further ensured that the power increase operation according to the increase scheme is no longer manipulated by the central control system such that the altered charging operation is altered again while the at least one prescribed vehicle is participating in the power increase operation and while the one or more parameters of the altered charging operation are observed (¶ 0165-0172: the schedules are periodically transmitted and an increase scheme is “no longer manipulated” at least for an amount of time).
 	Regarding claim 5, POLLACK discloses the electricity grid has a connected stationary energy storage system (128, Fig. 1) that is controlled by the central control system such that in the event of the increase in the power draw by the group of vehicles by the amount of power according to the increase command not being able to be achieved exclusively by way of temporary increase in the charging power of the charging operation for the energy store of prescribed vehicles in the group, the power draw by the stationary energy storage system from the electricity grid is increased or the power delivery by the stationary energy storage system to the electricity grid is decreased (¶ 0045, 0050, 0077, 0087, 0175), so that the increase in the power draw by the group of vehicles that is achieved by temporary increase in the charging power of the charging operation for the energy store of prescribed vehicles in the group plus the amount of the increase in the power draw or of the decrease in the power delivery by the stationary energy storage system is consistent with the amount of power according to the increase command (¶ 0045, 0050, 0077, 0087, 0175: battery repositories 128 are an example of 
 	Regarding claim 6, POLLACK discloses a respective user interface by which a user of a respective vehicle alters at some of the one or more parameters of the charging operation is part of a mobile device or is integrated in the respective vehicle (¶ 0139).
 	Regarding claim 7, POLLACK discloses a central control system (102, Fig. 4; ¶ 0049) for controlling electrical charging of a group of vehicles (abstract, ¶ 0003, 0007, 0050) electrically connected to an electricity grid (114, Fig. 1) of an electricity grid operator (116, Figs. 1 and 4), wherein the respective vehicles draw power for charging a vehicle based energy store for driving the respective vehicle (¶ 0050-0051: batteries of electric vehicles), one or more parameters to be observed for the charging operation for the energy store of the respective vehicles being stipulated and a user of a respective vehicle being able to use a respective user interface to alter at least some of these parameters (¶ 0135-0142: a station interface and a user interface are disclosed which allow various parameters to be altered), wherein the central control system is communicatable (¶ 0049) with the respective vehicles (e.g., 112, Fig. 4) and with a server of the electricity grid operator (part of 116, Fig. 4), 
 	wherein the central control system is configured such that: 
 	the central control system responds to a received increase command by performing a power increase operation according to an increase scheme, wherein the increase command comes from the server of the electricity grid operator and stipulates an amount of power by which the power draw by the group of vehicles from the electricity grid needs to be increased (¶ 0095, 0200: automated grid control signals; ¶ 0184: increase power draw), and wherein the increase scheme is ascertained by the central control system on the basis of the amount of power in the 
 	in an event of the charging operation for the energy store of at least one prescribed vehicle being altered by the user by way of a change to at least one of its parameters after reception of the increase command and before or during the power increase operation (e.g., ¶ 0133, 0139-0143: the user may override current charge control management, which alters the charging operation; ¶ 0151-0159), the central control system checks whether a prescribed criterion is satisfied, the prescribed criterion being satisfied if the observance of the one or more parameters of the altered charging operation does not decrease the amount of power according to the increase command (¶ 0133, 0139-0143; ¶ 0151-0159: the change to at least one of the disclosed parameters may not decrease the amount of power of the increase command); 
 	in an event of the prescribed criterion being satisfied, the central control system begins or continues the power increase operation according to the increase scheme while the at least one 
 	Regarding claim 8, POLLACK discloses the one or more parameters of the charging operation for the energy store of a respective vehicle that are alterable by a user comprise one or more of the following parameters: a time window in which the energy store of the respective vehicle needs to be charged; a power value with which the energy store of the respective vehicle needs to be charged, and/or a maximum power value with which the energy store of the respective vehicle is supposed to be charged at maximum; a departure time of the respective vehicle, a prescribed desired state of charge of the energy store of the respective vehicle needing to be reached at the departure time; information about pre conditioning that stipulates an amount of electric power needed by the respective vehicle before a departure time is reached; information according to which the charging of the energy store of the respective vehicle is supposed to be begun immediately when the vehicle is connected to the electricity grid and is supposed to be continued until a desired state of charge is reached; and a desired state of charge that needs to be reached by a departure time of the respective vehicle or to which the respective 
 	Regarding claim 9, POLLACK discloses in the event of the prescribed criterion being satisfied, it is further ensured that the power increase operation according to the increase scheme is no longer manipulated by the central control system such that the altered charging operation is altered again while the at least one prescribed vehicle is participating in the power increase operation and while the one or more parameters of the altered charging operation are observed (¶ 0165-0172: the schedules are periodically transmitted and an increase scheme is “no longer manipulated” at least for an amount of time).
 	Regarding claim 11, POLLACK discloses the electricity grid has a connected stationary energy storage system (128, Fig. 1) that is controlled by the central control system such that in the event of the increase in the power draw by the group of vehicles by the amount of power according to the increase command not being able to be achieved exclusively by way of temporary increase in the charging power of the charging operation for the energy store of prescribed vehicles in the group, the power draw by the stationary energy storage system from the electricity grid is increased or the power delivery by the stationary energy storage system to the electricity grid is decreased (¶ 0045, 0050, 0077, 0087, 0175), so that the increase in the power draw by the group of vehicles that is achieved by temporary increase in the charging power of the charging operation for the energy store of prescribed vehicles in the group plus the amount of the increase in the power draw or of the decrease in the power delivery by the stationary energy storage system is consistent with the amount of power according to the increase command (¶ 0045, 0050, 0077, 0087, 0175: battery repositories 128 are an example of 
 	Regarding claim 12, POLLACK discloses a respective user interface by which a user of a respective vehicle alters at some of the one or more parameters of the charging operation is part of a mobile device or is integrated in the respective vehicle (¶ 0139).
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4 and 10, POLLACK teaches the method as applied to claim 1 and a central control system as applied to claim 7 but fails to disclose “during the check to determine whether the prescribed criterion is satisfied, the central control system takes into consideration a buffer that assumes a charging efficiency for the energy store of the at least one prescribed vehicle that is decreased in comparison with an expected charging efficiency, in order to prevent the increase in the power draw by the group of vehicles according to the increase scheme from being smaller than the amount of power according to the received increase command while the at least one prescribed vehicle is participating in the power increase operation and while the one or more parameters of the altered charging operation are observed” as recited. It would have not have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        4/6/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 6, 2021